Citation Nr: 0830731	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
bilateral hearing loss, prior to March 20, 2008.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

A motion to advance this case on the Board's docket was 
received by the Board in December 2007, and granted in 
January 2008, for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

In the August 2008 VA Form 646, Statement of Accredited 
Representative in Appeal Case (646), the veteran's 
representative indicated that the veteran had previously 
filed for service connection for vertigo and for tinnitus.  
Later in this document, the representative indicates that the 
veteran's also has vertigo and depression related to his 
bilateral hearing loss.  To that end, review of the claims 
file reveals that service connection was granted for tinnitus 
in a March 1949 rating decision.  However, it appears that 
the veteran's claims for service connection for vertigo and 
for an acquired mental disorder, both to include as secondary 
to a service-connected disorder, have not yet been 
adjudicated.  Accordingly, these two issues are referred to 
the RO for the appropriate development.

Also in the August 2008 VA Form 646, the veteran's 
representative asserted error in the December 1957 rating 
decision that reduced the veteran's bilateral hearing loss 
rating from its initial 30 percent evaluation to a 
noncompensable evaluation.  The Board finds this assertion a 
claim for clear and unmistakable error (CUE), and finding no 
evidence of development thereof, the issue of whether clear 
and unmistakable error existed in the December 1957 rating 
decision reducing the evaluation assigned to the veteran's 
bilateral hearing loss from 30 percent to noncompensable, is 
referred to the RO for the appropriate development and 
disposition.


FINDINGS OF FACT

1.  Prior to March 20, 2008, the veteran's bilateral hearing 
loss was manifested by Level II hearing acuity in the right 
ear, and by Level XI hearing acuity in the left ear.  

2.  The veteran's bilateral hearing loss is currently 
manifested by Level IV hearing acuity in the right ear, and 
by Level XI hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for the veteran's bilateral hearing loss, prior to March 20, 
2008, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (2007).

2.  The criteria for an evaluation of 30 percent disabling, 
but no greater, for bilateral hearing loss beginning March 
20, 2008, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for an increased 
evaluation for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in June 2006 satisfied 
the duty to notify provisions; an additional letter was sent 
in February 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating in the June 2006 and February 2008 
letters noted above.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-
1209).; Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in March 2008.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations 
do not require that all cases show all findings specified by 
the Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings).

Service connection for bilateral hearing loss was granted by 
a March 1949 rating decision, and a 30 percent evaluation 
assigned under the provisions of 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective October 14, 1947.  By a December 1957 
rating decision, the evaluation was reduced to 
noncompensable, effective February 10, 1958.  By a July 1987 
rating decision, the evaluation was increased to 10 percent 
disabling, effective April 27, 1987.  The veteran filed his 
current claim in May 2006.  Subsequent to the February 2008 
Remand in this case, an April 2008 rating decision increased 
the assigned evaluation to 20 percent disabling, effective 
March 20, 2008.  With respect to each of these staged 
ratings, the veteran has asserted that his hearing is more 
severe than indicated by the assigned evaluation, and thus a 
higher evaluation is warranted.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by puretone audiometric tests.  To evaluate the degree of 
disability resulting from service-connected hearing loss, the 
Schedule establishes eleven levels of impaired efficiency, 
numerically designated from Level I to Level XI.  Level I 
represents essentially normal hearing acuity for VA 
compensation purposes, with hearing loss increasing with each 
level to the profound deafness represented by Level XI.  38 
C.F.R. § 4.85, Tables VI, VII (2007).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a), (b).  

The September 2004 private audiological evaluation submitted 
by the veteran in support of his appeal is not competent 
evidence for VA purposes, as it only charts the audiological 
results and provides no enumerated figures.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may interpret graphical representations of 
audiometric data).  Thus, it does not meet the requirements 
of 38 C.F.R. § 3.385.  

Prior to March 20, 2008

Based on the results in the August 2006 VA examination 
report, an evaluation greater than 10 percent prior to March 
20, 2008, for bilateral hearing loss is not warranted.  The 
hearing acuity testing at that time found puretone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
70
85
LEFT
65
70
90
90
90

Thus, the average puretone decibel loss based on the 
provisions of 38 C.F.R. § 4.85(d) is 65 Hertz in the right 
ear, and 85 Hertz in the left ear.  Moreover, word 
discrimination scores revealed speech recognition ability of 
92 percent in the right ear and of 12 percent in the left 
ear.  

In this case, as documented in the August 2006 VA examination 
report, the veteran's left ear hearing acuity satisfies the 
regulatory requirements of 38 C.F.R. § 4.86(a) for a pattern 
of exceptional hearing impairment.  Accordingly, 38 C.F.R. 
§ 4.86 applies with respect to the left ear only.

Using the rating criteria, these VA examination findings 
result in Level II hearing acuity in the right ear, and in 
Level XI hearing acuity in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Additionally, with respect to the left 
ear, the result from using table VI is more favorable to the 
veteran than from using Table VIa (which would result in a 
Roman numeral designation of VIII).  See 38 C.F.R. § 4.86, 
Table VIa.  Applying these Roman numeral designations to 
Table VII, the ultimate result is a 10 percent evaluation for 
hearing impairment.  38 C.F.R. § 4.85(h).  

As no medical evidence of record exists to show that the 
veteran's bilateral hearing loss has been greater over the 
course of the appeal period, an evaluation greater than 10 
percent prior to March 20, 2008, for bilateral hearing loss 
is not warranted.  38 U.S.C.A. § 5107(b); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Although the veteran 
contends that his bilateral hearing loss is more severe, and 
therefore warrants a higher evaluation, the assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  



Beginning March 20, 2008

Subsequent to the February 2008 Remand in this case, the RO 
conducted an additional VA audiological examination in March 
2008.  Audiometry conducted at that time revealed that 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
70
75
85
LEFT
60
70
95
95
95

Thus, the average puretone decibel loss based on the 
provisions of 38 C.F.R. § 4.85(d) is 68 Hertz in the right 
ear, and 89 Hertz in the left ear.  Moreover, word 
discrimination scores revealed that speech recognition 
ability was tested three times in the right ear; the clinical 
findings show that the right ear resulted in 86 percent 
hearing acuity the first time, 80 percent hearing acuity the 
second time, and 80 percent hearing acuity the third time.  
For this reason, the VA examiner indicated that the finding 
of 86 percent hearing acuity in the right ear was the 
"best" speech recognition ability in the right ear.  The 
examination report also notes that the speech recognition 
ability in the left ear was 4 percent.

Because it appears that the speech recognition ability in the 
right ear, on VA examination in March 2008, was twice found 
to be 80 percent, and only once found to be 86 percent, and 
finding no reason in the medical evidence to conclude that 
the occasions where the testing resulted in an 80 percent 
speech recognition ability to be non-probative, the Board 
concludes that the 80 percent hearing acuity result is more 
likely the closest approximation of the veteran's true speech 
recognition ability on that date, and will thus be used in 
approximating the veteran's hearing acuity.  38 U.S.C.A. 
§ 5107(b).

In this case, as documented in the March 2008 VA examination 
report, the veteran's left ear hearing acuity satisfies the 
regulatory requirements of 38 C.F.R. § 4.86(a) for a pattern 
of exceptional hearing impairment.  Accordingly, 38 C.F.R. 
§ 4.86 applies with respect to the left ear only.


Using the rating criteria, these VA examination findings 
result in Level IV hearing acuity in the right ear, and in 
Level XI hearing acuity in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Additionally, with respect to the left 
ear, the result from using table VI is more favorable to the 
veteran than from using Table VIa (which would result in a 
Roman numeral designation of VIII).  38 C.F.R. § 4.86(a).  
Applying these Roman numeral designations to Table VII, the 
ultimate result is a 30 percent evaluation for hearing 
impairment.  38 C.F.R. § 4.85(h); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

However, a higher evaluation than the 30 percent evaluation 
granted by this decision is not warranted; the assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  


ORDER

An evaluation greater than 10 percent for bilateral hearing 
loss, prior to March 20, 2008, is denied.

An evaluation of 30 percent, but no greater, for bilateral 
hearing loss beginning March 20, 2008, is granted, subject to 
the applicable regulations concerning the payment of monetary 
benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


